Citation Nr: 0518896	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for chondromalacia 
of the right patella.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1981.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
chondromalacia of the right patella and assigned an effective 
date of December 22, 1999.  The veteran wants an earlier 
effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In August 1982, the veteran filed a claim for service 
connection for a bilateral knee disorder; in an October 1982 
rating decision, the RO denied his claim concerning his right 
knee, but granted service connection for his left knee.

3.  The veteran did not appeal the RO's October 1982 
decision.

4.  Ten years later, in October 1992, the veteran filed a 
petition to reopen his previously denied claim for service 
connection for a right knee disorder; in a March 1994 rating 
decision, the RO denied his petition to reopen this claim.  

5.  The RO sent the veteran a letter in April 1994 informing 
him of the decision not to reopen his claim and apprising him 
of his procedural and appellate rights; he appealed the RO's 
decision to the Board.



6.  In May 1996, during the pendency of his appeal, the RO 
issued a decision determining it had not committed clear and 
unmistakable error (CUE) in its earlier decision - in 
October 1982 - denying service connection for a 
right knee disorder.

7.  The RO sent the veteran a letter later in May 1996 
informing him of the denial of his CUE claim and apprising 
him of his procedural and appellate rights.

8.  In July 1997, the Board affirmed the RO's denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for a right knee disorder.

9.  Also in that July 1997 decision, the Board referred the 
CUE claim back to the RO to issue a statement of the case 
(SOC) concerning this issue, since the veteran had filed a 
timely notice of disagreement (NOD) in March 1997 in response 
to the RO's denial of this additional claim.  (Note:  the 
Board referred this additional claim to the RO, rather than 
remanding it, as now required, because the precedent decision 
making this distinction - Manlincon v. West, 12 Vet. App. 
238 (1999) - had not yet been issued.)

10.  On December 22, 1999, the veteran filed another petition 
to reopen his previously denied claim for service connection 
for a right knee disorder.

11.  In January 2000, the RO sent the veteran an SOC 
concerning his additional CUE claim, and he subsequently 
perfected his appeal to the Board on this additional issue by 
filing a timely substantive appeal (VA Form 9) in February 
2000.

12.  The veteran also perfected an appeal to the Board in 
response to the RO's most recent denial (in January 2000) of 
his petition to reopen his claim for service connection for a 
right knee disorder.

13.  In March 2001, the Board determined the RO did not 
commit CUE in that October 1982 decision.

14.  Also in the March 2001 decision, the Board reopened the 
veteran's other claim for service connection for a right knee 
disorder and remanded this claim to the RO for further 
development and readjudication on a de novo basis.

15.  In January 2003, after completing the development the 
Board had requested in the remand, the RO issued a decision 
granting service connection for a right knee disorder 
(chondromalacia of the patella) and assigning an effective 
date of December 22, 1999.  This appeal ensued.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 22, 1999, for the grant of service connection for 
chondromalacia of the right patella.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The January 2003 rating decision 
appealed and the November 2003 SOC, as well as a September 
2002 letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the September 2002 letter, in particular, 
apprised him of the type of information and evidence needed 
from him to support his claim, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records (SMRs) have 
been obtained.  In addition, he was provided a VA examination 
to obtain a medical opinion and a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, where he 
made arguments concerning why he believes he is entitled to 
an earlier effective date.  The presiding VLJ also explained 
the VCAA and its attendant requirements, including 
specifically insofar as the veteran establishing that he had 
filed an earlier claim concerning his right knee, and/or 
appealed an earlier decision, and/or successfully 
collaterally attack an earlier decision on the basis of CUE, 
to possibly receive an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).

The veteran was also provided several other opportunities to 
submit additional evidence in support of his claim - 
including following the RO's September 2002 VCAA letter.  He 
had an additional 90 days, as well, to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the September 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claim for service connection (on a de novo basis) in 
January 2003 - after the Board had reopened his claim.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, 
just as in Pelegrini I, the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ) on the claim.  Id.  The AOJ in this case 
is the RO in Portland, and the RO did just that.  See, too, 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives an NOD 
that raises a new issue in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue).

This is precisely what occurred in this particular case 
concerning the claim for chondromalacia of the right patella, 
as the RO provided the VCAA notice in the context of when the 
veteran was requesting service connection.  And, as 
indicated, this benefit has since been granted, and the 
current appeal concerning this claim is for an earlier 
effective date.  So additional VCAA notice concerning this 
additional issue is not required.  Consequently, there is no 
problem insofar as the timing of the VCAA notice, and the 
content of it is sufficient for the reasons stated above.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the September 2002 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
September 2002 VCAA letter requested that he provide or 
identify any evidence supporting his claim.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (an error, whether procedural or substantive, is 
prejudicial when it offends a right that the particular 
statute or regulation in question was intended to protect, 
such that the essential fairness of the adjudication is 
resultantly compromised).

With respect to the VCAA letter of September 2002, the 
veteran was requested to respond within 30 days, but the 
letter informed him that he had up to one year to submit 
evidence.  And it has been more than one year since the 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases, however, where the 
evidence is received after a final disallowance, 
the effective date is the date the new claim is received or 
the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(r), (q)(1)(ii).  See also Melton v. 
West, 13 Vet. App. 442 (2000).


The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).



Historically, the veteran first filed a claim for service 
connection for a bilateral (i.e., right and left) knee 
disorder in August 1982.  An October 1982 RO rating decision 
denied his claim concerning his right knee, in particular, 
but granted service connection for his left knee disorder.  
He did not timely appeal.  Consequently, that RO decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(a), (b)(1) (within one year 
from the date of mailing the notice of the RO's decision, an 
NOD must be filed in order to initiate an appeal of any issue 
adjudicated by the RO).  See 38 U.S.C.A. § 7105(c) (if an NOD 
is not filed within one year of notice of the decision, the 
RO's determination becomes final and binding on the veteran 
based on the evidence then of record).

Ten years later, in October 1992, the veteran filed a 
petition to reopen his previously denied claim for service 
connection for a right knee disorder.  In a March 1994 rating 
decision, the RO denied his petition to reopen the claim.  
The RO apprised him of his procedural and appellate rights in 
April 1994, and he timely appealed to the Board.

In May 1996, during the pendency of the veteran's appeal, the 
RO issued another decision determining it had not committed 
CUE in its earlier decision - in October 1982 - denying 
service connection for a right knee disorder.  The RO sent 
the veteran a letter later in May 1996 informing him of the 
denial of his CUE claim and apprising him of his procedural 
and appellate rights.

In July 1997, the Board affirmed the RO's denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for a right knee disorder.  Also in that 
July 1997 decision, the Board referred the CUE claim back to 
the RO to issue an SOC concerning this additional issue since 
the veteran had filed a timely NOD in March 1997 in response 
to the RO's denial of this additional claim.  
(Note:  the Board referred this additional claim to the RO, 
rather than remanding it, as now required, because the 
precedent decision making this distinction - Manlincon v. 
West, 12 Vet. App. 238 (1999) - had not yet been issued.)

The veteran did not appeal the Board's July 1997 decision or 
request reconsideration of it by the Chairman of the Board, 
so that decision is now final and binding based on the 
evidence then of record.  See 38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. § 20.1100(a).  See also 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 3.105(a), 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
"subsumed" by the final appellate decision).

On December 22, 1999, the RO received a Statement in Support 
of Claim 
(VA Form 21-4138), wherein the veteran indicated that he 
wanted to reopen his previously denied claim for service 
connection for a right knee disorder and again alleged the RO 
had committed CUE in the earlier October 1982 rating 
decision.

In January 2000, the RO sent the veteran an SOC concerning 
his additional CUE claim, and he subsequently perfected an 
appeal to the Board on this additional issue by filing a 
timely substantive appeal (VA Form 9) in February 2000.  
He also perfected an appeal to the Board in response to the 
RO's most recent denial (in January 2000) of his petition to 
reopen his claim for service connection for a right knee 
disorder.

In March 2001, the Board determined the RO did not commit CUE 
in the October 1982 decision denying service connection for a 
right knee disorder.  Also in the March 2001 decision, the 
Board reopened the veteran's other claim for service 
connection for a right knee disorder - partly on the basis 
of supporting lay statements, and remanded this claim to the 
RO for further development and readjudication on a de novo 
basis.

And in January 2003, after developing the claim as requested 
in the remand, the RO issued a rating decision granting 
service connection for chondromalacia of the right patella 
retroactively effective from December 22, 1999.

In July 2003, the veteran filed an NOD in response to the 
effective date assigned for the grant of service connection.  
The RO issued an SOC in November 2003, and he perfected his 
appeal to the Board later in November 2003 by filing a timely 
VA Form 9.

As previously mentioned, the veteran was afforded a hearing 
before the undersigned VLJ of the Board in April 2005.  
According to the transcript, the veteran testified that he 
submitted lay statements in connection with his petition to 
reopen in 1992 that provided the same information as the lay 
statements he later submitted in 1999, although he also 
acknowledged he could not find the 1992 statements in his 
records.  He further testified that the Board, in reopening 
his claim in March 2001, relied on the same evidence as the 
RO did in denying his petition to reopen in March 1994.  
Consequently, he believes that he is entitled to an effective 
date of October 1992.  He admitted that he did not timely 
appeal the original 1982 RO rating decision, so he is not 
requesting an effective date that far back (instead, only to 
1992).

As the veteran readily acknowledges, there is no basis for 
assigning an effective date retroactive to 1982 - on the one 
hand because, as he admits, he did not timely appeal that 
initial decision, but also because the RO (and more recently 
the Board) since has determined the RO did not commit CUE in 
that initial decision.  The Board's decision, finding no 
evidence of CUE, "subsumed" the RO's decision concerning 
this CUE claim, so the veteran's bid to collaterally attack 
that initial 1982 decision ultimately has failed.  Thus, that 
initial decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 3.105(a), 20.1104 (when the Board affirms a 
determination of the RO, that determination is "subsumed" 
by the final appellate decision).

The same is true of the Board's more recent July 1997 
decision, denying the veteran's petition to reopen his claim 
for service connection for the right knee disorder, since 
this decision "subsumed" the RO's March 1994 decision and 
is final and binding on him based on the evidence then of 
record since he did not timely appeal it to the U.S. Court of 
Appeals for Veterans Claims (Court), allege that it, too, was 
the product of CUE, or even request reconsideration of that 
decision by the Chairman of the Board.



Note that, until recently, a veteran was precluded from 
collaterally attacking a prior final Board decision by 
alleging CUE in a rating decision that was subsumed in that 
decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
But as of November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002)) permit challenges to decisions of the Board on the 
grounds of CUE.  The final regulations amending the Rules 
of Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-41 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2003)).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).  If 
evidence establishes the error, the prior decision shall be 
reversed or revised as if the decision had been made on the 
date of the prior decision.  38 C.F.R. § 20.1406 (2004).

Here, though, the veteran has not alleged CUE in the Board's 
July 1997 decision (he only alleged CUE in the RO's earlier, 
1982, decision - a claim that, as indicated, ultimately 
failed).  And even construing his arguments in a light 
most favorable to him, as they possibly somehow may relate to 
the Board's July 1997 decision, specifically, this still 
ultimately is only tantamount to him disagreeing with how the 
Board evaluated the evidence of record at that particular 
time.  And mere disagreements about how the facts were 
weighed or evaluated and failures of the duty to assist 
cannot be CUE.  38 C.F.R. § 20.1403(d)(2) and (3) (upheld in 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. 
Cir 2000), cert. denied, 532 U.S. 973 (2001)).



Also bare in mind the Board's July 1997 decision addressed 
his petition to reopen his claim and, therefore, was not an 
actual full merits adjudication.  And when determining 
whether a claim should be reopened - i.e., whether new and 
material evidence has been submitted - VA adjudicators, 
including the Board's VLJs, are expressly precluded from 
actually weighing the probative value of the evidence in 
question.  Indeed, the Board is required by law to accept the 
evidence in question as credible.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  So even assuming, as the veteran 
alleges, there were various lay statements of record even in 
1997 (and perhaps earlier in 1992), as there were when the RO 
later granted his claim, the mere fact that the Board was 
determining in July 1997 whether the evidence he had 
submitted was new and material necessarily presumes the Board 
gave these lay statements their full credibility and 
resultant worth.  38 C.F.R. § 3.156(a).  So from this it 
logically follows the Board did not commit CUE by not 
reopening the claim because the Board, by law, gave this lay 
evidence its highest possible probative value.  CUE exists 
only when the error is outcome determinative, that is, the 
error manifestly changed the outcome of the claim decision.  
38 C.F.R. § 20.1403(a) and (c).  See, too, Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc); Cook v. 
Principi, 318 F.3d 1334, 1342-44 (Fed. Cir. 2002) (en banc), 
cert. denied, 123 S. Ct. 2574 (2003).  "If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable."  
38 C.F.R. § 20.1403(c) (upheld in Disabled Am. Veterans, 
234 F.3d at 697).

After the prior final RO and Board decisions in 1982, 1994, 
and 1997, there is no indication the veteran specifically 
acted to reopen his claim for service connection for a right 
knee disorder until December 22, 1999.  In fact, he has not 
alleged that he made any attempts to reopen his claim prior 
to that date.  And the file does not contain a written claim, 
either formal or informal, until that date.  So as the 
effective date can be no earlier than the date of receipt of 
his reopened claim, December 22, 1999 is the correct 
effective date in this particular instance.  
See 38 C.F.R. § 3.400(r), (q)(1)(ii).  See also Melton v. 
West, 13 Vet. App. 442 (2000)..

Since, for these reasons, the preponderance of the evidence 
is against the veteran's claim for an earlier effective date, 
the benefit-of-the-doubt rule is inapplicable.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than December 22, 
1999, for the grant of service connection for chondromalacia 
of the right patella is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


